CLD-105                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 10-4320
                                       ___________

                                 CRAIG ANDRE NEAL,
                                                Appellant

                                             v.

                           UNITED STATES OF AMERICA
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                           (E.D. Pa. Misc. No. 10-mc-00033)
                     District Judge: Honorable Edmund V. Ludwig
                      ____________________________________

                  Submitted for Possible Summary Action Pursuant to
                       Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 3, 2011

               Before: RENDELL, FUENTES and SMITH, Circuit Judges

                           (Opinion filed : February 28, 2011)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Craig Neal, a federal prisoner proceeding pro se, appeals an order of the United

States District Court for the Eastern District of Pennsylvania dismissing his “Petition to

Vacate Foreign Judgment Pursuant to Fed. R. Civ. P. 60(b)(6)” for lack of jurisdiction.


                                             1
We will affirm the judgment of the District Court.

       Neal was convicted of drug-related charges in the United States District Court for

the Middle District of Florida in 2002. He received a life sentence. The United States

Court of Appeals for the Eleventh Circuit affirmed on direct appeal. Neal then filed a

motion to vacate sentence pursuant to 28 U.S.C. § 2255 in the Middle District of Florida,

which was denied. In 2007, the Eleventh Circuit Court of Appeals denied Neal’s request

for a certificate of appealability and his subsequent motion for reconsideration.

According to Neal, he also filed a petition for a writ of certiorari in the United States

Supreme Court, which was denied.

       Neal then filed a “Petition to Vacate Foreign Judgment Pursuant to Fed. R. Civ. P.

60(b)(6)” in the United States District Court for the Eastern District of Pennsylvania.

Neal asserted that the Eleventh Circuit Court of Appeals denied his request for a

certificate of appealability “based upon an incorrect standard of review.” Petition at 4.

Neal argued that he made the showing required by Slack v. McDaniel, 529 U.S. 478

(2000), for a certificate of appealability, and that the court of appeals erred by assessing

the ultimate merits of his claims. Neal stated that the “Third Circuit has the power to

vacate the judgment of the Eleventh Circuit court [sic] of Appeals even at the district

court level in order to avoid a complete miscarriage of justice.” Petition at 8.

       The District Court construed Neal’s petition as a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. Explaining that such a petition must be filed in the

jurisdiction where a prisoner is confined, the District Court dismissed the petition for lack

of jurisdiction because Neal is confined in Florida. This appeal followed.

                                              2
       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review is de

novo. Ballentine v. United States, 486 F.3d 806, 808 (3d Cir. 2007).

       We disagree with the District Court that Neal’s petition should be construed as a

petition for a writ of habeas corpus pursuant to § 2241. A § 2241 habeas petition is used

by a federal prisoner who seeks to challenge the execution of his sentence. See Coady v.

Vaughn, 251 F.3d 480, 485 (3d Cir. 2001). Neal does not challenge the execution of his

sentence. Rather, he seeks an order vacating the order of the Eleventh Circuit Court of

Appeals, which denied his request for a certificate of appealability in his collateral

proceedings. Although we disagree with the District Court in this regard, there is no

question that the District Court lacked jurisdiction to entertain Neal’s petition. Federal

courts “have only power that is authorized by Article III of the Constitution and statutes

enacted by Congress pursuant to that Article.” Bacon v. Sullivan, 969 F.2d 1517, 1519

(3d Cir. 1992) (citing Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986)).

Neal has not cited, nor can he cite, any authority authorizing the District Court to review

the order of the United States Court of Appeals for the Eleventh Circuit.

       Accordingly, because this appeal does not raise a substantial question, we will

affirm the judgment of the District Court. See Lozano v. City of Hazleton, 620 F.3d 170,

202-03 (3d Cir. 2010) (affirming district court conclusion on other grounds).




                                              3